DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered. Claims 21-23 are pending.
Response to Arguments
Applicant’s arguments filed 06/17/2022 with respect to the amendments made to claims 21 and 22 have been fully considered and are persuasive. Examiner agrees Privitera, Williamson, Kassab, Back, and Santilli all fail to disclose an attachment wing fabricated from fabric as recited in amended claims 21 and 22. Therefore, new grounds of rejection have been set forth below. 
Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claims 21 and 22 are directed to the subcombination of an occlusion clamp, whereas new claim 23 is directed to the combination of an occlusion clamp and an occlusion clamp deployment device. The inventions in this relationship are distinct because the combination as recited in claim 23 does not require the particulars of the subcombination as recited in claims 21 and 22 for patentability, and the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  For example, the combination as claimed does not require an attachment wing fabricated from fabric that circumscribes the first clamping portion, the second clamping portion, and fabric cover, includes a through orifice, and is repositionable along a length of the fabric cover. The subcombination has separate utility such as by itself.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 21 and 22 are objected to because of the following informalities: typographical errors and language inconsistency.
Claim 21 should be amended as follows “portion, and the U-shaped urging member; and an attachment wing fabricated from the fabric that circumscribes [[one of]] the first clamping portion, [[and]] the second clamping portion, and the U-shaped urging member, the attachment wing including” since the fabric is already previously defined in this manner in the claim.
Claim 22 should be amended as follows “portion, and the U-shaped urging member; and an attachment wing fabricated from the fabric that circumscribes , [[and]] the second clamping portion, and the U-shaped urging member, the attachment wing being repositionable” since the fabric is already previously defined in this manner in the claim.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. At the time the application was filed, the applicant failed to disclose an attachment wing fabricated from fabric. Instead, the applicant disclosed that the attachment wings “may be integrated into the fabric cover material 74 or may be a separate item that is repositionable along the length of the fabric cover material” (see specification [0060]). However, nowhere did the Applicant disclose that the attachments wings may be fabricated from fabric as now recited in amended claims 21 and 22. Therefore, the limitation is considered new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Privitera et al. (US Pub. No. 2010/0179570).
The applied reference has a common applicant with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
Privitera discloses an occlusion device (10) comprising a first clamping portion (12) and a second clamping portion (14) operatively coupled to one another via a U-shaped urging member (16 or 18), a fabric cover circumscribing the first clamping portion, the second clamping portion, and the U-shaped urging member (for example, see paragraph 49 and Figure 4B), and an attachment wing (30) including a through orifice (a through orifice is in each of 34, 36, 40).
Privitera fails to disclose that the attachment wing (30) is fabricated from fabric. However, Privitera teaches the attachment wings (30) may be made formed from any suitable material having different features as desired (see [0041]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have fabricated Privitera’s attachment wings from the fabric material that circumscribes the first and second clamping portions and the U-shaped urging member, since applicant places no criticality on fabricating the attachment wings from fabric over the disclosed separate attachment wings that can be integrated into the fabric cover material that covers the clamping portions and the U-shaped urging member, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williamson, IV et al. (US Pub. No. 2009/0012545) and Kassab et al. (US Pub. No. 2011/0046437).
Williamson discloses an occlusion device (60) comprising a first clamping portion (62) and a second clamping portion (64) operatively coupled to one another via a U-shaped urging member (66 or 68), and a fabric cover (74) circumscribing the first clamping portion (62), the second clamping portion (64), and the U-shaped urging member (for example, see Figure 5 and paragraph 58). Williamson fails to disclose an attachment wing including a through orifice. Kassab also discloses a device (10) comprising a first clamping portion (12) and a second clamping portion (16). Kassab teaches attachment wings (30) extending away from at least one of the first clamping portion (12) and the second clamping portion (16), the attachment wings (30) including a through orifice (32), in order to provide an anchor through which sutures or any other type of anchoring device may be inserted to assist in anchoring and restraining of the occlusion device (10) in the proper location thereon (for example, see paragraph 59 and Figure 3E). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided Williamson’s occlusion device with an attachment wing including a through orifice as taught by Kassab. Doing so would provide an anchor through which sutures or any other type of anchoring device may be inserted to assist in anchoring the occlusion device in the proper location thereon.
Williamson as modified by Kassab fails to disclose that the attachment wing (30) is fabricated from fabric. However, Kassab teaches the attachment wings (30) are comprised of flexible material, including any material capable of providing an anchor through which sutures or any other type of anchoring device may be inserted (see [0059]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have fabricated Williamson’s as modified by Kassab attachment wings from the fabric that circumscribes the first and second clamping portions and the U-shaped urging member, since applicant places no criticality on fabricating the attachment wings from fabric over the disclosed separate attachment wings that can be integrated into the fabric cover material that covers the clamping portions and the U-shaped urging member, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Back et al. (US Patent No. 5,733,295) and Santilli et al. (US Pub. No. 2007/0149989).
Regarding claim 21, Back discloses an occlusion device (1) comprising a first clamping portion (10) and a second clamping portion (11) operatively coupled to one another via a U-shaped urging member (3), and an attachment wing (16 is attached to the body of 1 and projects from the body of 1, thus is considered an “attachment wing” as claimed) including a through orifice (right through its center to surround 3). Back fails to disclose a fabric cover circumscribing the first clamping portion, the second clamping portion, and the U-shaped urging member. Santilli also discloses an occlusion device (10) comprising a first clamping portion (12), a second clamping portion (14), and a U-shaped urging member (16). Santilli teaches a fabric cover (18) circumscribing the first clamping portion, the second clamping portion, and the U-shaped urging member in order to increase traction of the first and second clamping portions (for example, see Figure 1 and paragraph 33). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Back’s occlusion device with a fabric cover circumscribing the first clamping portion, the second clamping portion, and the U-shaped urging member as taught Santilli. Doing so would increase traction of the first and second clamping portions, thus enhancing anchoring of the occlusion device post-deployment.
Back as modified by Santilli fails to disclose the material of the attachment wing, thus fails to disclose that the attachment wing (16) is fabricated from fabric. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have fabricated Back’s as modified by Santilli attachment wings from the fabric that circumscribes the first and second clamping portions and the U-shaped urging member, since applicant places no criticality on fabricating the attachment wings from fabric over the disclosed separate attachment wings that can be integrated into the fabric cover material that covers the clamping portions and the U-shaped urging member, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 22, Back discloses an occlusion device (1) comprising a first clamping portion (10) and a second clamping portion (11) operatively coupled to one another via a U-shaped urging member (3), and an attachment wing (16 is attached to the body of 1 and projects from the body of 1, thus is considered an “attachment wing” as claimed) circumscribing one of the first clamping portion and the second clamping portion (for example, see Figure 1 illustrating the attachment wing 16 on 3, thus circumscribing the clamping portions 10 and 11), the attachment wing (16) being repositionable along a length of the U-shaped urging member (for example, see column 4, lines 10-12), and the attachment wing (16) including a through orifice (right through its center to surround 3). Back fails to disclose a fabric cover circumscribing the first clamping portion, the second clamping portion, and the U-shaped urging member. Santilli also discloses an occlusion device (10) comprising a first clamping portion (12), a second clamping portion (14), and a U-shaped urging member (16). Santilli teaches a fabric cover (18) circumscribing the first clamping portion, the second clamping portion, and the U-shaped urging member in order to increase traction of the first and second clamping portions (for example, see Figure 1 and paragraph 33). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Back’s occlusion device with a fabric cover circumscribing the first clamping portion, the second clamping portion, and the U-shaped urging member as taught Santilli such that the attachment wing (16) circumscribes at least a portion of the fabric cover. Doing so would increase traction of the first and second clamping portions, thus enhancing anchoring of the occlusion device post-deployment.
Back as modified by Santilli fails to disclose the material of the attachment wing, thus fails to disclose that the attachment wing (16) is fabricated from fabric. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have fabricated Back’s as modified by Santilli attachment wings from the fabric that circumscribes the first and second clamping portions and the U-shaped urging member, since applicant places no criticality on fabricating the attachment wings from fabric over the disclosed separate attachment wings that can be integrated into the fabric cover material that covers the clamping portions and the U-shaped urging member, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        July 5, 2022